DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US PG Pub. No. 2020/0404593) in view of Chen (US PG Pub. No. 2021/0367730).
As per claim 1:
Yao teaches a method for wireless communication (see paragraph [0005], teaches power control method, a UE, a base station, a parameter configuration method), comprising:
determining, at a first communication node, a first beam (paragraph [0096], explicitly states: “…the UE determines the transmitting beam and the power control information …”) for use in communicating with a second communication node (said transmitting beam correspond to beam for communicating from UE to the base station, please see paragraph [0399]);
transmitting a first sounding signal to the second communication node using a first subset of the set of antenna elements and beamforming weights at each antenna element of the first subset of antenna elements that correspond to the beamforming weights of the first beam (see figure 6, paragraph [0499], discloses signal transmitted by antenna 1 needs to be transmitted from n elements associated with antenna 1 after weighting through w1= [w11, w21, …,wn1], thereby forming a radio frequency beam. Furthermore, SRS resource 1 transmitted by antenna 1 and SRS resource 2 transmitted by antenna 2 may correspond to the same transmitting beam especially when implementing the same spatial filter. Therefore, a first beam. Note: Said SRS resource transmission involves transmission of SRS on an assigned resource from UE to the base station, please see paragraph [0399]);
and transmitting a second sounding signal to the second communication node using a second subset of the set of antenna elements and beamforming weights at each antenna element of the second subset of antenna elements that correspond to the beamforming weights of the first beam (see Figure 6, paragraphs [0499], [0500], discloses SRS resource 2 is transmitted through n antenna elements of antenna 2 after applying weighting factors w2=[w12, w22, …wn2]. If w1=w2 then the different antenna groups correspond the same beam), and wherein the second subset of antenna elements is different than the first subset of antenna elements (paragraph [0501], explicitly states: “As shown in FIG. 6, SRS resource 1 and SRS resource 2 correspond to different antennas, but radio frequency weighting factor w1 is equal to w2”. Thus, it is evident that the n antenna elements of antenna 1 for transmitting SRS resource 1 is different from n antenna elements for transmitting SRS resource 2).
Yao does not explicitly disclose wherein the first beam is formed by applying beamforming weights to signals at each antenna element of a set of antenna elements at the first communication node;
Chen teaches wherein the first beam is formed by applying beamforming weights to signals at each antenna element of a set of antenna elements at the first communication node (see paragraph [0047], discloses in response to receiving the CSI-RS from the gNB, the UE may determine a beam and a precoding matrix of N layers based on the CSI-RS. The UE then uses the beam and the precoding matrix of the N layers to send SRS resources of N single ports (i.e. N SRS ports), and these N SRS resources are configured as SRS resource set for non-codebook-based transmission).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SRS signaling via N single ports by using the transmit beam and precoding matrix (as disclosed in Chen) into Yao as a way of enabling the gNB to measure the SRS resources and select a subset of SRS resources suitable for transmission by sending a scheduling information to the UE (i.e. SRI) (please see paragraph [0047] of Chen). Therefore, providing the UE with scheduling information is beneficial for the purpose of improving the transmission reliability in the repeat transmission of PUSCH (please see paragraph [0006] of Chen).
As per claim 8:
Yao in view of Chen teaches the method of claim 1.
Yao does not teach further comprising:
receiving, from the second communication node, scheduling information for one or more transmissions to or from the second communication node that are to be transmitted or received using the first subset of antenna elements or the second subset of antenna elements, wherein the scheduling information is based at least in part on a channel state information measurement of the first sounding signal or the second sounding signal.
Chen teaches further comprising:
receiving, from the second communication node, scheduling information for one or more transmissions to or from the second communication node that are to be transmitted or received using the first subset of antenna elements or the second subset of antenna elements (see paragraph [0048], discloses gNB measures the received quality of the N SRS resources transmitted by the UE and selects K SRS resources. The gNB may select one SRS resource with the best receiving quality and inform the UE of the corresponding SRI. The SRI may also indicate several SRS resources in one resource set, please see paragraph [0051]. The SRI may also indicate plurality of SRS resource groups), wherein the scheduling information is based at least in part on a channel state information measurement of the first sounding signal or the second sounding signal (see paragraph [0048], the one or SRS resource of the plurality of K SRS resources is selected as the resource(s) with the best measured quality).
Same rationale as provided for claim 1.
As per claim 23:
Yao teaches an apparatus for wireless communication (see Figure 4, paragraph [0052], discloses user equipment), comprising:
a processor (see paragraph [0026], user equipment comprises processor),
memory coupled with the processor (see paragraph [0027], processor coupled to memory via bus);
and instructions stored in the memory and executable by the processor to cause the
apparatus (see paragraph [0028], discloses the processor configured to execute an uplink power control program stored in memory to implement the steps described below) to:
determine, at a first communication node, a first beam (paragraph [0096], explicitly states: “…the UE determines the transmitting beam and the power control information …”) for use in communicating with a second communication node (said transmitting beam correspond to beam for communicating from UE to the base station, please see paragraph [0399]);
transmit a first sounding signal to the second communication node using a first subset of the set of antenna elements and beamforming weights at each antenna element of the first subset of antenna elements that correspond to the beamforming weights of the first beam (see figure 6, paragraph [0499], discloses signal transmitted by antenna 1 needs to be transmitted from n elements associated with antenna 1 after weighting through w1= [w11, w21, …,wn1], thereby forming a radio frequency beam. Furthermore, SRS resource 1 transmitted by antenna 1 and SRS resource 2 transmitted by antenna 2 may correspond to the same transmitting beam especially when implementing the same spatial filter. Therefore, a first beam. Note: Said SRS resource transmission involves transmission of SRS on an assigned resource from UE to the base station, please see paragraph [0399]);
and transmit a second sounding signal to the second communication node using a second subset of the set of antenna elements and beamforming weights at each antenna element of the second subset of antenna elements that correspond to the beamforming weights of the first beam (see Figure 6, paragraphs [0499], [0500], discloses SRS resource 2 is transmitted through n antenna elements of antenna 2 after applying weighting factors w2=[w12, w22, …wn2]. If w1=w2 then the different antenna groups correspond the same beam), and wherein the second subset of antenna elements is different than the first subset of antenna elements (paragraph [0501], explicitly states: “As shown in FIG. 6, SRS resource 1 and SRS resource 2 correspond to different antennas, but radio frequency weighting factor w1 is equal to w2”. Thus, it is evident that the n antenna elements of antenna 1 for transmitting SRS resource 1 is different from n antenna elements for transmitting SRS resource 2).
Yao does not explicitly disclose wherein the first beam is formed by applying beamforming weights to signals at each antenna element of a set of antenna elements at the first communication node;
Chen teaches wherein the first beam is formed by applying beamforming weights to signals at each antenna element of a set of antenna elements at the first communication node (see paragraph [0047], discloses in response to receiving the CSI-RS from the gNB, the UE may determine a beam and a precoding matrix of N layers based on the CSI-RS. The UE then uses the beam and the precoding matrix of the N layers to send SRS resources of N single ports (i.e. N SRS ports), and these N SRS resources are configured as SRS resource set for non-codebook-based transmission).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SRS signaling via N single ports by using the transmit beam and precoding matrix (as disclosed in Chen) into Yao as a way of enabling the gNB to measure the SRS resources and select a subset of SRS resources suitable for transmission by sending a scheduling information to the UE (i.e. SRI) (please see paragraph [0047] of Chen). Therefore, providing the UE with scheduling information is beneficial for the purpose of improving the transmission reliability in the repeat transmission of PUSCH (please see paragraph [0006] of Chen).

3.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chen and further in view of Papasakellariou (US PG Pub. No. 2010/0080187).
As per claim 6:
Yao in view of Chen teaches the method of claim 1 with the exception of:
wherein one or more of the first subset of antenna elements or the second subset of antenna elements contains a single antenna element.
Papasakellariou teaches wherein one or more of the first subset of antenna elements or the second subset of antenna elements contains a single antenna element (see paragraph see paragraph [0075], discloses UE configured with multiple transmit antennas may transmit SRS from only one antenna at each transmission instance. The antenna of SRS transmissions is from antenna subsets).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of SRS from one antenna each transmission instance at a time (as disclosed in Papasakellariou) into both Yao and Chen as a way of alternating among antennas in successive SRS transmission instances (please see paragraph [0075] of Papasakellariou). Therefore, transmission of SRS per transmission instance enables the Node B to subsequently decide to schedule PUSCH transmissions from the UE in the new UL CCs (please see paragraph [0045] of Papasakellariou).

4.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 a being unpatentable over Yao in view of Chen and further in view of Liu (US PG Pub. No. 2022/0021420).
As per claim 7:
Yao in view of Chen teaches the method of claim 1 with the exception of:
further comprising:
transmitting a capability indication to the second communication node that indicates the first communication node is capable of supporting transmissions using different subsets of the set of antenna elements.
Liu teaches further comprising:
transmitting a capability indication to the second communication node that indicates the first communication node is capable of supporting transmissions using different subsets of the set of antenna elements (see paragraphs [0059], UE transmits its capability to a gNB. The capability of the UE includes whether it will perform codebook-based UL transmission or non-codebook based UL transmission, and its antenna port transmitting and receiving configuration, e.g. 1T1R, 1T2R, 1T4R, 1T4R/2T4R, etc.).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of UE capability to the gNB (as disclosed in Liu) into both Yao and Chen as a way of enabling the gNB to determine transmission mode and SRS configuration information, thereby enabling UL SRS transmission on one or more SRS resources (please see paragraphs [0060]-[0064] of Liu). Therefore, providing said capability information supports joint antenna and beam switching for providing additional diversity gain (please see paragraph [0004] of Liu).

5.	Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chen and further in view of Liu (US PG Pub. No. 2022/0167199), hereinafter referred to as Liu’199.
As per claim 9:
Yao in view of Chen teaches the method of claim 1 with the exception of:
further comprising:
receiving, from the second communication node, channel information associated with one or more of the first sounding signal or the second sounding signal.
Liu’199 teaches further comprising:
receiving, from the second communication node, channel information associated with one or more of the first sounding signal or the second sounding signal (see paragraph [0417], discloses the terminal device may receive channel information via DCI from the network. Said channel information includes transmit rank indicator and transmit precoding matrix indicator. The channel information corresponds to the SRS resource(s)).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the channel information (as disclosed in Liu’99) into both Yao and Chen. The motivation for doing so would be to enable transmission of data based on the received channel information (please see paragraph [0417] of Liu’199).
As per claim 10:
Yao in view of Chen and further in view of Liu’199 teaches the method of claim 9.
The combination of Yao and Chen does not explicitly teach wherein the channel information includes one or more of a beam and antenna subset index, a channel impulse response, beam angle information, beam delay spread information, a modulation order for subsequent communications using the associated subset of antenna elements, a precoding matrix indicator for subsequent communications using the associated subset of antenna elements, a rank indicator for subsequent communications using the associated subset of antenna elements, or any combinations thereof.
Liu’199 teaches wherein the channel information includes one or more of a beam and antenna subset index (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), a channel impulse response (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), beam angle information (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), beam delay spread information (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), a modulation order for subsequent communications using the associated subset of antenna elements (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), a precoding matrix indicator for subsequent communications using the associated subset of antenna elements (see paragraph [0417], discloses said uplink channel information includes transmit precoding matrix indicator (TPMI) associated with the SRS resource(s)), a rank indicator for subsequent communications using the associated subset of antenna elements (see paragraph [0417], another uplink channel information includes transmit rank indicator, TRI), or any combinations thereof (see paragraph [0417], discloses terminal device may be able to send data based on both the TPMI and TRI).
Same rationale as provided for claim 9.
6.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chen and further in view of Kim (US PG Pub. No. 2018/0212664).
As per claim 11:
Yao in view of Chen teaches the method of claim 1.
The combination of Yao and Chen does not clearly teach wherein the beamforming weights are analog beamforming weights, and wherein each antenna element of the set of antenna elements is associated with a same digital processing chain at the first communication node.
Kim teaches wherein the beamforming weights are analog beamforming weights, and wherein each antenna element of the set of antenna elements is associated with a same digital processing chain at the first communication node (see paragraph [0066], figure 6, discloses for each RF chain shows four antenna elements separated by a distance d. Furthermore, for each RF chain, a precoding weight is applied).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the application of precoding weight to the respective FR chains (as disclosed in Kim) into both Yao and Chen. The motivation for doing so would be to enable appropriate distribution of data/information to each antenna according to a transport channel state, etc. (please see paragraph [0040] of Kim).

7.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chen and further in view of Kim (US PG Pub. No. 2021/0258057), hereinafter referred to as Kim’057.
As per claim 12:
Yao in view of Chen teaches the method of claim 1 with the exception of:
wherein the determining the first beam comprises:
measuring a plurality of reference signals transmitted by the second communication node using a plurality of different beams in a beam sweep procedure; and selecting the first beam based at least in part on the measuring.
Kim’057 teaches wherein the determining the first beam comprises:
measuring a plurality of reference signals transmitted by the second communication node using a plurality of different beams in a beam sweep procedure; and selecting the first beam based at least in part on the measuring (see paragraph [0092], discloses the terminal may measure channel states of multiple beams indicated by the base station and report these to the base station. Said base station transmits the multiple beams using beam sweeping).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of selective beams to the base station (as disclosed in Ki,’057) into Yao and Chen. The motivation for doing so would be to reduce overload of amount of data caused by transmitting channel state information including RSRP values for all beam IDs (please see paragraph [0122] of Kim’057).
As per claim 13:
Yao in in view of Chen and further in view of Kim’057 teaches the method of claim 12.
The combination of Yao and Chen does not teach further comprising: reporting the selected first beam to the second communication node.
Kim’057 teaches further comprising: reporting the selected first beam to the second communication node (see paragraph [0092], discloses the terminal may measure channel states of multiple beams indicated by the base station and report these to the base station).
Same rationale as provided for claim 12.

Allowable Subject Matter
8.	Claims 2-5 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 14-22 and 28-30 are allowed.
	According to independent claims 14 and 28, the closest found prior art(s) Liu (US PG Pub. No. 2021/0250206) discloses the ability to determine an optimal pair of transmit and receive beams through beam training process of each link and with the directions of the transmit and receive beams spatially aligned (please see paragraph [011] of the prior art). Thus, the limitation of “determining, at a second communication node, a first receive beam for use in receiving communications from a first communication node via a first transmit beam of the first communication node” is disclosed by the prior art.
However, the prior art does not teach “wherein the first receive beam has an associated first set of beamforming weights that are applied to each antenna element of a set of second communication node antenna elements”. Paragraph [0038] of the secondary reference Osterling (US PG Pub. No. 2022/0116087) discloses a radio unit (RU), including a plurality of antenna ports coupled to a beamformer. Said beamformer applies beamforming weights to signals received at the antenna ports and thus addressing the limitation(s): “wherein the first receive beam has an associated first set of beamforming weights that are applied to each antenna element of a set of second communication node antenna elements”.
None of the prior art(s) clearly address “	measuring a first sounding signal received from the first communication node using the first set of beamforming weights of the first receive beam; measuring a second sounding signal received from the first communication node using the first set of beamforming weights of the first receive beam, wherein the first communication node uses different subsets of first communication node antenna elements for each of the first sounding signal and the second sounding signal	” as claimed in the respective independent claims.
Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 14 (same is true for claim 28) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 14.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        

/AWET HAILE/Primary Examiner, Art Unit 2474